Exhibit 10.1

SEPARATION AGREEMENT

THIS AGREEMENT (“Agreement”) is made as of September 8, 2008, among NEWPAGE
CORPORATION (“Company”), NEWPAGE GROUP INC. (“NewPage Group”), and JASON W.
BIXBY (“Executive”) to acknowledge and set forth the terms regarding the
termination of Executive’s employment with the Company under the Employment
Agreement between Executive and the Company dated December 18, 2006 (“Employment
Agreement”), under the Executive Exchange and Restricted Stock Agreement between
Executive and NewPage Group dated December 21, 2007 (“Stock Agreement”), and
under the Non-Qualified Stock Option Agreement between Executive and NewPage
Group dated December 21, 2007 (“Option Agreement”). Capitalized terms not
defined in this Agreement are as defined in the Employment Agreement, the Stock
Agreement or the Option Agreement, as applicable.

1. Separation Date. Executive’s last day of employment with the Company will be
October 31, 2008 (“Separation Date”). Executive hereby resigns from his position
as Senior Vice President, Chief Financial Officer and Assistant Secretary of the
Company, NewPage Group and NewPage Holding Corporation, from any position as an
officer and director of any subsidiary and affiliate of the Company, from any
fiduciary capacity with any benefit plan sponsored by the Company or any of its
subsidiaries or affiliates, and from any position as a member of a committee
established by the Company or any of its subsidiaries or affiliates, all
effective as of September 22, 2008. Except as set forth in this Agreement, the
Employment Agreement, the Stock Agreement and the Option Agreement will
terminate on the Separation Date.

2. Separation Payments and Benefits. In full satisfaction of its obligations to
Executive pursuant to the Employment Agreement, the Stock Agreement and the
Option Agreement, the Company will pay the following amounts or provide the
following benefits to Executive:

 

  (a) The Company will pay Executive accrued but unpaid Base Salary through the
Separation Date; and

 

  (b) The Company will pay Executive for accrued but unused vacation as of the
Separation Date; and

 

  (c) The Company will pay Executive $672,000 (two times Base Salary); and

 

  (d) The Company will pay Executive the Annual Bonus that would have been
payable to Executive for calendar year 2008 (determined as of the end of 2008),
prorated as of the Separation Date; and

 

  (e) The Company will reimburse Executive for any real estate broker commission
payable by Executive on the sale of Executive’s residence in Springboro, Ohio;
and

 

  (f)

The Company will continue Executive’s medical, dental, vision, basic life, and
employee assistance coverage as in effect on the Separation Date for 24 months



--------------------------------------------------------------------------------

 

after the Separation Date, but only if and for so long as Executive continues to
pay to the Company the employee cost of those benefits as paid by active
employees, but if Executive is employed by another employer who provides one or
more similar benefits, the benefits under the Company’s plan will be secondary
to those provided under the new plan; and

 

  (g) The Company will pay Executive $10,500 in lieu of outplacement services;
and

 

  (h) The Company will purchase Executive’s 76,239 Shares as of the Separation
Date at a purchase price equal to the greater of (1) $19.64 per share, or
(2) the per share value determined based on the year-end 2008 valuation of
NewPage Group by KPMG or another independent appraiser (or, if the parties so
agree in writing, a per share valuation based on a subsequent transaction or
other material event that is not reflected in the KPMG valuation); and

 

  (i) In lieu of an exercise of Options pursuant to the Option Agreement, the
Company will pay to Executive for each of Executive’s 700,459 Option shares
under the Option Agreement the amount (if any) by which (1) the per share value
determined based on the year-end 2008 valuation of NewPage Group by KPMG or
another independent appraiser (or, if the parties so agree in writing, a per
share valuation based on a subsequent transaction or other material event that
is not reflected in the KPMG valuation) exceeds (2) $21.22 per share (the Option
Price under the Option Agreement); and

 

  (j) Executive will be entitled to receive all other accrued vested benefits as
of the Separation Date to which Executive is entitled under the terms of the
Company’s employee benefit plans.

3. Payments. The Company will pay (i) the amounts described in Paragraph 2(a) in
accordance with the Company’s regular payroll practices, (ii) the amounts
described in Paragraphs 2(b), 2(c) and 2(g) in a lump sum on or before
November 30, 2008; (iii) the amount described in Paragraph 2(d) when the Company
pays annual bonuses to similarly situated employees, and (iv) the amount
described in Paragraph 2(e) within 30 days after Executive delivers to the
Company a closing statement showing payment and the amount of the broker
commission. NewPage Group will pay the amounts described in Paragraphs 2(h) and
2(i) in a lump sum within 30 days after NewPage Group receives the year-end 2008
valuation of NewPage Group. All payments by the Company and NewPage Group
described in this Agreement will be reduced by all taxes and other amounts that
the Company is required to withhold under applicable law.

4. Release and Waiver. The Company’s obligations under Paragraphs 2(b) through
2(i) are contingent upon Executive signing as of the Separation Date and
delivering to the Company the General Release attached to this Agreement. As
consideration for the payment in Paragraph 2(h) and as a condition to that
payment, on or before the Separation Date Executive will surrender and deliver
to NewPage Group for cancellation his Certificate No. C16 for 76,239 Shares and
Executive waives all rights with respect to his 76,239 Shares under the Stock
Agreement. As consideration for the payment in Paragraph 2(i) and as a condition
to that payment, upon execution of this Agreement Executive waives and
surrenders all rights with respect to his Options under the Option Agreement,
including all rights to exercise his Options.

 

2



--------------------------------------------------------------------------------

5. Survival. Sections 6, 7 and 8.10 of the Employment Agreement and Sections 8,
9, 10, 11 and 12 of the Option Agreement will remain in full force and effect
subsequent to the Separation Date and will survive the termination of the
Employment Agreement and the Option Agreement. Executive represents and warrants
that, as of the date of this Agreement, he has complied with Sections 6 and 7 of
the Employment Agreement and Sections 8, 9, 10 and 11 of the Option Agreement.
Executive will deliver to the Company on or before the Separation Date all
Company Property and all copies of Company Property in Executive’s possession or
control.

6. Confidentiality. The terms and conditions of this Agreement are confidential
and Executive will not disclose the existence of this Agreement or any of its
terms to any third parties, other than to Executive’s spouse, attorneys and
financial and tax advisors, or as required by law or as may be necessary to
enforce this Agreement. The Company may disclose this Agreement and its terms
and conditions, including as required by the applicable rules and regulations of
the Securities and Exchange Commission.

7. Acknowledgments. Executive acknowledges to the Company and to NewPage Group
that (i) the only pay, benefits, and other consideration for signing this
Agreement are as stated in this Agreement, (ii) no other promises or agreements
of any kind have been made by any person or entity to induce Executive to sign
this Agreement, (iii) Executive has been encouraged and has had ample
opportunity to discuss this Agreement, and any matters related to the
termination of employment (including any rights with respect to any claim of
employment discrimination or duress related to the signing of this Agreement),
with a legal advisor of Employee’s own choosing, and (iv) by signing this
Agreement and the General Release, Executive is waiving all rights and claims
that Employee has or may have under federal, state, or local laws with regard to
employment discrimination.

8. Governing Law and Venue. This Agreement will be governed and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws principles. The parties agree irrevocably to submit to the exclusive
jurisdiction of the federal courts or, if no federal jurisdiction exists, the
state courts located in Dayton, Ohio, for the purposes of any suit, action or
other proceeding brought by any party arising out of any breach of any provision
of this Agreement and hereby waive, and agree not to assert by way of motion, as
a defense or otherwise, in any such suit, action, or proceeding, any claim that
he or it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by those courts. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES WAIVE THEIR RIGHT TO A TRIAL BY
JURY IN ANY LITIGATION RELATED TO OR ARISING OUT OF THIS AGREEMENT.

9. Miscellaneous. This Agreement contains the complete agreement among the
parties with respect to its subject matter, and supersedes all prior agreements,
arrangements or understandings with respect to the subject matter of this
Agreement, except as expressly set forth in Paragraph 5 or elsewhere in this
Agreement. This Agreement may only be modified in a writing signed by all
parties. The provisions of this Agreement are severable and the unenforceability
or invalidity of any provision of this Agreement will not render any other
provision unenforceable or invalid. This Agreement may be signed in multiple
counterparts, each of which when so executed will constitute an original.

 

3



--------------------------------------------------------------------------------

The parties have caused this Agreement to be executed as of the date shown
above.

 

NEWPAGE CORPORATION     EXECUTIVE By:  

/s/ Mark A. Suwyn

   

/s/ Jason W. Bixby

Name:   Mark A. Suwyn     Jason W. Bixby Title:   Chairman and Chief Executive
Officer     NEWPAGE GROUP INC.     By:  

/s/ Mark A. Suwyn

    Name:   Mark A. Suwyn     Title:   Chairman and Chief Executive Officer    

 

4



--------------------------------------------------------------------------------

GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
Jason W. Bixby (“Executive”), individually and on behalf of his heirs,
executors, administrators, representatives, agents, attorneys and assigns,
hereby irrevocably, fully and unconditionally releases and forever discharges
NewPage Corporation (the “Company”) and its affiliated companies, parents,
subsidiaries, predecessors, successors, assigns, divisions, related entities and
all of their present employees, officers, directors, trustees, shareholders,
members, partners (as applicable), agents, investors, attorneys and
representatives (the “Company Released Parties”), from any and all manner of
actions and causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, judgments, charges, claims, and demands whatsoever that
Executive has or may hereafter have against the Company Released Parties or any
of them arising out of or by reason of any cause, matter or thing whatsoever
from the beginning of the world to the date of this General Release, including
without limitation any and all matters relating to employment and cessation of
employment with the Company and its subsidiaries or affiliates, and all matters
arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Family and Medical Leave Act of 1993, 29
U.S.C. § 2601 et seq. and applicable labor and employment laws of the states of
New York and Ohio. Notwithstanding the foregoing, Executive’s release described
above will be subject to the Company’s compliance with its obligations under
Section 5.3 of the Employment Agreement between the Company and Executive, dated
as of December 18, 2006 (the “Employment Agreement”) and nothing contained in
this General Release will release the Company Released Parties from any
obligations under any agreement relating to the grant, holding or disposition of
equity, including, without limitation any equity purchase and/or any
equityholders agreements. Notwithstanding the foregoing, Executive does not
release and will retain any claim (i) for indemnification and defense pursuant
to the charter documents and bylaws of the Company or any Company Released
Party, and (ii) under any insurance coverage available to Executive under any
director’s and officer’s insurance policy or similar policy maintained by the
Company or any Company Released Party.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for 21 days from the date he received a copy. If
he elects to sign before the expiration of the 21 days, Executive acknowledges
that he will have chosen, of his own free will without any duress, to waive his
right to the full 21 day period.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free



--------------------------------------------------------------------------------

will without any duress, being fully informed and after due deliberation.
Executive voluntarily accepts the consideration provided to him for the purpose
of making full and final settlement of all claims referred to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of Ohio. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, Executive, intending to be legally bound, has executed this
General Release as of October 31, 2008.

 

EXECUTIVE:

/s/ Jason W. Bixby

Jason W. Bixby

 

2